Citation Nr: 0014741	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-12 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.  His service in Vietnam was from June 24, 1972 
to March 9, 1973.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The veteran requested a hearing before a member of the Board 
sitting in Louisville, Kentucky.  However, he withdrew that 
request orally during his September 1998 hearing, and he 
withdrew the request formally through a May 1999 VA Form 9.  
The request for the Travel Board hearing has therefore been 
rescinded and the claim is properly before the Board for 
appellate consideration.

The RO denied service connection for PTSD in July 1997, along 
with service connection for bilateral tinnitus, bilateral 
hearing loss, kidney stones, hypertension, missing teeth, low 
back pain, lymph problems, and a skin rash.  Notification was 
sent to the veteran in late July 1997.  After new evidence 
was received concerning the issue of PTSD, the RO issued a 
June 1998 rating decision denying service connection solely 
for PTSD.  The veteran submitted a Notice of Disagreement 
expressing dissatisfaction with the June 1998 rating decision 
on which he only referred to the PTSD issue.  After the RO 
issued a Statement of the Case (SOC) in July 1998 regarding 
only PTSD, the veteran submitted a VA Form 9 in August 1998 
on which he appears to express dissatisfaction with adverse 
determinations, not only regarding PTSD, but also the 
determination regarding a skin rash, hearing loss, and nerve 
damage in both legs.  The RO has not determined whether the 
veteran has submitted a timely appeal on the issues of skin 
rash, hearing loss, and nerve damage in both legs, nor has it 
issued a Statement of the Case concerning those issues.  As 
such, this matter is referred to the agency of original 
jurisdiction for proper consideration.



FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal for service connection for PTSD.

2.  The record does not reflect that the veteran engaged in 
combat during his active service.

3.  The veteran's currently diagnosed PTSD is not 
attributable to military service or to any verified stressor 
occurring therein.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
plausible and capable of substantiation based on the clinical 
evidence of record and the evidentiary assertions provided by 
the veteran.  See Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
see King v. Brown, 5 Vet.App. 19 (1993).  In other words, the 
claim is well grounded in accordance with 38 U.S.C.A. § 5107 
(West 1991).  Once a determination has been made that a claim 
is well grounded, the VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to that 
claim.  In this regard, the Board is further satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required pursuant to 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  In 
adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet.App. 60, 66 
(1993).  Additionally, service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor(s) actually occurred, and a link, established by the 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  See Zarycki v. Brown, 6 Vet.App. 
91, 97 (1993).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran has reported a variety of incidents during his 
service in the Republic of Vietnam.  The veteran testified at 
his RO hearing in September 1998 that he witnessed an 
ammunition depot explosion at Long Binh during the first week 
of his tour.  He also stated that at one point an infiltrator 
had slit the throats of two fellow servicemen in his company 
while the soldier who was standing guard duty had slept at 
his post-that serviceman subsequently committed suicide by 
shooting himself with his M-16 rifle in an apparent state of 
distress.  The veteran reported rocket attacks at his post in 
Can Tho, and he witnessed B-52 attacks from a distance.  He 
also ran over a Vietnamese woman in a jeep and was told to 
keep driving by Vietnamese police.  The veteran further 
helped to guard about 2,000 Vietnamese prisoners of war at a 
local camp at Can Tho.  The veteran testified that his 
regular duty assignment was at a communications compound in 
Can Tho.  As a result his experiences in Vietnam, the veteran 
believes that he has PTSD, and he has been diagnosed with 
PTSD from medical professionals.

Although the veteran has reported these stressors, he also 
testified at the September 1998 RO hearing that his military 
occupation specialty (MOS) was a communications specialist 
and he was assigned to the 550th Signal Corps during his tour 
in Vietnam.  The evidence of record does not reflect that he 
engaged in combat during guard duty or in connection with his 
MOS.  Even though he claims three servicemen died on guard 
duty in the same function as the veteran, there is no 
evidence that the veteran actively engaged the enemy at any 
point during his tour of duty.  He indicated that he 
witnessed B-52 attacks, but he did not participate in those 
attacks.  Although he indicated that his base at Can Tho 
received some rocket fire, the veteran characterized this 
fire as "light" during the September 1998 RO hearing, and 
he said that another fire base about 20 kilometers away was 
the focus of enemy attacks in his area.  In any event, the 
veteran's Defense Department (DD) Form 214 reflects that he 
did not receive any citations or awards that would indicate 
that he participated in combat.  During his personal hearing 
the veteran acknowledged that he was assigned as a 
communications specialist with the 550th Signal Corps while 
in Vietnam and he did not claim participation in actual 
combat.  The Board therefore finds, based on all the 
evidence, that the veteran did not engage in combat during 
his tour of active duty.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet.App. 70, 76 (1994); Zarycki v. Brown, 6 Vet.App. 
91, 98 (1993).  The U.S. Court of Appeals for Veterans Claims 
(Court) in Doran v. Brown, 6 Vet.App. 283, 290- 91 (1994), 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the 
[Board] of its obligations to assess the credibility and 
probative value of the other evidence."  In West, Zarycki, 
and Doran, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 revision in October 1995, 
the Court has held that the requirement in 38 C.F.R. § 
3.304(f) for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet.App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).

The record before the Board demonstrates that the veteran has 
been diagnosed with PTSD by a VA examiner and by a private 
source, although he was not treated for any mental disorders 
until a perceived threat of violence at work involving the 
veteran in August 1996.  The veteran had purportedly 
threatened to bring a gun into work, and he was screened and 
evaluated by the Employee Assistance Program at his 
workplace.  The veteran also underwent four psychotherapy 
sessions between July 1996 and August 1996 with Jules C. 
Weiss, Ed.D., A.T.R., who indicated that the veteran 
"continued to have signs of PTSD," although Dr. Weiss did 
not directly make a diagnosis of PTSD.  The veteran reported 
feelings of frustration, anger, and loneliness.  Dr. Weiss 
diagnosed major depressive disorder and intermittent 
explosive disorder.  According to a September 1996 letter 
from W.E. Coopwood, M.D., it was imperative that the veteran 
be reassigned to an alternative job site where there would be 
a minimal likelihood of interpersonal conflict, as the 
veteran's anger approached "rage" proportions.  Dr. 
Coopwood did not diagnose PTSD.  

The first diagnosis of PTSD came from Ken Allen, a social 
worker and a certified trauma specialist, who reported that 
the veteran had depression, hyperarousal, and an avoidant 
cycle.  The PTSD diagnosis was corroborated by a VA examiner 
in July 1996, who also indicated that the veteran had 
reported combat exposure.  Both of these diagnoses were based 
on all of the veteran's reported stressors and his overall 
experiences in Vietnam.  An outpatient treatment note of 
October 1997 shows that the veteran described combat exposure 
and he said he had helped to prepare human bodies for 
evacuation.  He also stated that he was motivated to arrest 
or harness his PTSD traits and behaviors.  During October 
1997, the veteran was voluntarily hospitalized for five days 
for persistent suicide ideation.  The discharge summary 
reflects diagnoses of major depression, a reported history of 
PTSD, and a history of multi-substance abuse.

In light of the veteran's diagnoses for PTSD and his 
noncombat status, the RO attempted to verify his claimed 
stressors.  Although the veteran apparently reported that he 
engaged in combat during the VA examination in July 1996 and 
during VA outpatient treatment, the veteran is not considered 
a combat veteran, as stated above, because he did not 
directly engage the enemy and his DD 214 does not reflect 
that he received any combat ribbons or commendations.  The RO 
sent him a letter in March 1997 asking the veteran to provide 
dates and locations of his claimed stressors so that it could 
verify them with the appropriate agency.  However, the 
veteran was unable to provide dates and names for the 
specific events to which he was referring.  In this regard, 
the record is lacking in specific information about the 
veteran's stressors.  Although the Board understands that 
many years have past since the period in question, and 
adequate records were not always kept, the paucity of 
information in this case presents a quandary for a favorable 
determination of the claim.  For example, the veteran at his 
September 1998 hearing could not remember the names of the 
servicemen who he claimed were killed during the incident in 
which the guard fell asleep.  Although he could remember the 
dates during which he served at his various duty stations in 
Vietnam, he was unable to provide more detailed information 
regarding his stressors.

Nevertheless, the RO contacted the U.S. Armed Services Center 
for Research of Unit Records (CRUR) with the information it 
had been able to compile.  The RO received a letter from CRUR 
in October 1998 acknowledging the RO's request for 
information concerning the veteran including whether an 
ammunition depot in Long Binh was attacked in July or August 
1972.  In July 1997, CRUR had completed its examination of 
the pertinent military records, and it could verify only the 
attack on the Ammunition Depot in Long Binh on August 12, 
1972.  There was no verification that the veteran was 
present.  The agency indicated that it could not conduct 
casualty records research unless the veteran provided 
additional information; it did not have this information 
because the veteran could not remember the names of the 
soldiers who were killed or the exact dates during which they 
were killed.  There was no information concerning rocket 
attacks on Can Tho, or information concerning the Vietnamese 
woman that the veteran ran over in his jeep.  The agency 
could not confirm specific bombing attacks of the B-52's, 
purportedly witnessed by the veteran.  As discussed above, 
applicable regulations require that all noncombat stressors 
must be verified prior to a grant of service connection based 
on the claimed event.  Further, CRUR was not able to confirm 
the veteran's role as a guard of Vietnamese prisoners in the 
camp at Can Tho.

The only information of record regarding the veteran's 
claimed stressors is the fact that an ammunition depot was 
attacked in Long Binh on August 12, 1972.  However, there is 
no corroborating evidence to establish that the veteran was 
present at the time of the attack.  Indeed, the objective 
evidence is strongly indicative that he was not actually 
present.  He has testified at his personal hearing that the 
explosion occurred shortly after his arrival, on the third 
day he was in Vietnam prior to his going to Can Tho.  He 
asserts he was in Long Binh before going to Can Tho.  The 
service records reflect his arrival in Vietnam on June 24, 
1972 and CRUR has verified that the attack on Long Binh 
occurred on August 12, 1972, which was a number of weeks, not 
days, after his arrival in Vietnam.  The Board finds that 
this evidence rebuts the veteran's claim that he was present 
in Long Binh at the time of the attack on the depot and there 
has been no other evidence presented to corroborate the 
veteran's claim.  The Board concludes, therefore, that this 
claimed stressor has not been verified.  The two pertinent 
diagnoses of PTSD were made by Ken Allen and the VA examiner 
in July 1996.  However, these diagnoses were based on the 
veteran's claimed stressors which have not been verified.  
Ken Allen reported a long list of stressors, and he based his 
PTSD diagnosis on the veteran's overall experiences in 
Vietnam, which would be acceptable under the applicable 
regulations if not for the determination that the veteran did 
not engage in combat and his claimed stressors have not been 
verified.  Moreover, the PTSD diagnosis in July 1996 also was 
based on an account of all of the veteran's stressors.  The 
veteran reported combat exposure in the July 1996 
examination, which further reduces the probative weight to be 
accorded this examination report.

In any event, the veteran cannot be service connected for 
PTSD where the evidence does not support any verifiable in-
service stressor.  An essential element for service 
connection for PTSD, therefore, has not been met.  The Board 
is not required to accept the veteran's uncorroborated 
account of his claimed stressors as a basis for 
substantiating his claim, notwithstanding health 
professionals who accept as truthful the veteran's reported 
service medical history for purposes of treatment and 
diagnosis.  See Cohen v. Brown, 10 Vet.App. 128, 138 (1997).  
An alleged link set forth by various examiners between the 
claimed stressors and service is not in and of itself 
sufficient to grant service connection for PTSD.  While in 
this case medical evidence establishing a diagnosis of PTSD 
is present, credible supporting evidence that the claimed in-
service stressor(s) occurred has not been presented.  As 
such, the Board finds that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim. See Gilbert v. Derwinski, 1 
Vet.App. 49, 54-55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

